    Case: 1:18-cr-00874 Document #: 19 Filed: 01/16/19 Page 1 of 2 PageID #:109




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DTVISION

 In the Matter of the Search of:
                                            Case   Number:   18 CR 874
 Storage unit #3t46 located at 1600
 Busse Rd., Elk Grove Village, Illinois, Magistrate Judge Michael T. Mason
 further described in Attachment A-1
                                         UNDER SEAL

                                       ORDER

      The UNITED STATES OF AMERICA by its attorney, JOHN R. LAUSCH, JR.,

United States Attorney for the Northern District of Illinois, having moved this Court

to Seal the Search Warrant, Application, and Affidavit, and having demonstrated

good cause    in support of its motion, specifically, that disclosure of the Search
Warrant, Application, and AJfidavit would jeopardize the investigation by disclosing

the details of facts known to investigators, the identities of witnesses, and the

investigative stratery.

      IT IS HEREBY ORDERED TIIAT the Search Warrant, Application, and
Affidavit be kept under seal for 180 days from the date of this Order, until July   L4,

2019, or   until further order of the court, which may include extensions of the seal
upon a showing of good cause.
    Case: 1:18-cr-00874 Document #: 19 Filed: 01/16/19 Page 2 of 2 PageID #:110




      This Order does not prohibit law enforcement personnel from disclosing the

search warrant as necessary to facilitate the enforcement of criminal law, including

the execution of the warrant, or to any federal official to assist the official receiving

the information in the performance of that offi.cial's duties.

EI{IER:




United States Magistrate Judge

DATE: Januaqr L6,2}lrg
